TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 9, 2021



                                      NO. 03-19-00485-CV


    Appellant, Robert Goepp // Cross-Appellant, Heidi M. Goepp-Schurman, Appellant

                                                 v.

Appellees, Comerica Bank & Trust, N.A.; Heidi M. Goepp-Schurman; and Myra J. Goepp
 // Cross-Appellees, Comerica Bank & Trust, N.A.; Robert Goepp; and Myra J. Goepp,
                                      Appellee




            APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
               BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the probate court on June 13, 2019. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in

the probate court’s order.     Therefore, the Court affirms the probate court’s order.          The

appellant//cross-appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.